NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               TARA R., Appellant,

                                         v.

      DEPARTMENT OF CHILD SAFETY, P.A., P.A., J.A., Appellees.

                              No. 1 CA-JV 20-0137
                                FILED 12-22-2020


         Appeal from the Superior Court in Mohave County
                      No. S8015JD201900039
  The Honorable Megan A. McCoy, Commissioner/Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Harris & Winger PC, Flagstaff
By Chad Joshua Winger
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                          TARA R. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1           Tara R. (“Mother”) appeals from an order terminating her
parental rights to her children. Because the court did not err in finding
termination was in the children’s best interests, we affirm.

                FACTS 1 AND PROCEDURAL HISTORY

¶2            Mother 2 has three sons, born in 2009, 2013, and 2017,
respectively. The middle child has a congenital heart defect that has
necessitated multiple surgeries and will require extensive continuing care,
including a possible heart transplant. The Department of Child Safety
(“DCS”) took custody of the children in May 2019, after Mother was
arrested for possession of methamphetamine and drug paraphernalia. At
that time, Mother and the children were living with paternal great-
grandparents, who told DCS they could not care for the boys indefinitely.

¶3          In late May 2019, the court found the children were
dependent as to Mother. The court changed the case plan to termination
and adoption in October 2019 and set a termination trial for February 2020.

¶4             At trial, DCS showed it offered Mother a substance abuse
evaluation, Arizona Families First services, in-patient detoxification,
substance abuse therapy, and drug testing. Over the nine months of the
dependency, Mother failed to engage in any substance abuse services and
continually tested positive for heroin, methamphetamine, THC, morphine
and other opiates, including a positive test for morphine taken six days
before the first day of trial.


1 We view the evidence in the light most favorable to sustaining the superior

court’s findings. Manuel M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 207,
¶ 2 (App. 2008).

2Father’s parental rights to the children were also terminated, but he is not
a party to this appeal.


                                     2
                             TARA R. v. DCS, et al.
                             Decision of the Court

¶5            Mother conceded during her trial testimony that she did not
have suitable housing or any employment. And although the evidence
showed she participated in visits with the children and in parent aide
services, the parent aide provider ended those services because Mother
appeared to be under the influence of drugs and was unable to stay awake
during the sessions. Mother admitted that she was under the influence of
heroin during “five to eight” visits with the children and the parent aide
classes immediately following those visits.

¶6            During the period between the first and second day of trial,
Mother voluntarily entered a facility to detox from heroin. She also
indicated that she had scheduled an appointment for the following week to
engage in outpatient substance abuse treatment.

¶7            At the end of the two-day trial, the court made findings of fact
and conclusions of law on the record. The court found DCS proved the
grounds of neglect and chronic substance abuse as to all three children, nine
months’ time-in-care as to the older two children, and six months’ time-in-
care as to the youngest. The court also found by a preponderance of the
evidence that termination was in the children’s best interests. The court
ordered DCS to prepare written findings and orders consistent with its
findings. The court adopted DCS’s proposed findings and conclusions,
which were taken largely from DCS’s motion to terminate Mother’s
parental rights.

¶8            We have jurisdiction over Mother’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235(A), 12-
120.21(A) and -2101(A), and Arizona Rules of Procedure for the Juvenile
Court 103-104.

                                 DISCUSSION

¶9            To terminate parental rights, a court must find by clear and
convincing evidence that at least one statutory ground articulated in A.R.S.
§ 8-533(B) has been proven, and it must find by a preponderance of the
evidence that termination is in the best interests of the child. See Kent K. v.
Bobby M., 210 Ariz. 279, 288, ¶ 41 (2005); Michael J. v. Ariz. Dep’t of Econ. Sec.,
196 Ariz. 246, 249, ¶ 12 (2000). Because the superior court “is in the best
position to weigh the evidence, observe the parties, judge the credibility of
witnesses, and resolve disputed facts,” we will affirm an order terminating
parental rights as long as it is supported by reasonable evidence. Jordan C.
v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (citation
omitted).



                                        3
                            TARA R. v. DCS, et al.
                            Decision of the Court

¶10            Mother does not challenge the statutory grounds for
termination; she argues only that the court erred in finding termination was
in the children’s best interests. “At the best-interests stage of the analysis,
‘we can presume that the interests of the parent and child diverge because
the court has already found the existence of one of the statutory grounds
for termination by clear and convincing evidence.’” Alma S. v. Dep’t of Child
Safety, 245 Ariz. 146, 150, ¶ 12 (2018) (quoting Kent K., 210 Ariz. at 286, ¶ 35).
Termination is in the child’s best interests if the child will benefit from the
termination or be harmed if termination is denied. Id. at ¶ 13. While the
court must consider the totality of the circumstances in the best-interests
determination, “‘the child’s interest in stability and security’ must be the
court’s primary concern.” Id. at 150-51, ¶¶ 12-13 (citation omitted).

¶11          In finding termination was in the children’s best interests, the
court found:

              Termination of the relationship would benefit
              the children because it would further the plan of
              adoption, which would provide the children
              with permanency and stability. The children
              are residing in an adoptive placement which is
              meeting all of their needs. The children are
              considered adoptable and another adoptive
              placement could be located should the current
              placement be unable to adopt. Continuation of
              the parent-child relationship would be a
              detriment to the children because it would
              delay permanency, leaving the children to
              linger in care for an indeterminate period since
              the children do not have parents who are able to
              care for them.

¶12           Mother argues that the evidence presented did not support
the court’s findings that the children are adoptable and that termination
would further the plan of adoption by providing permanency and stability.
She further argues that the court’s order suggests that the court incorrectly
understood that the children were living together and could be adopted
together.

¶13          Mother alleges the only evidence of adoptability is one
exchange on the record:




                                        4
                           TARA R. v. DCS, et al.
                           Decision of the Court

              Q[uestion]: Does the Department believe all of
              the children are adoptable?

              A[nswer]: Yeah.

But the case manager also testified that termination would allow the
children to be adopted by permanent placements, and, as to the middle
child, that his heart condition requires a stable home, so he can qualify for
medical treatments, including a potential heart transplant. When asked
why the case manager believed the children were adoptable she testified,
“their placements absolutely love these kids. They love them, they’re
attached to them, they’ve provided them a safe environment. The children
love . . . their placements, they love their extended family members that are
within those placements.” Although the court referenced “an” adoptive
placement, rather than multiple placements when describing the children’s
then-current placements, the court correctly focused on whether the
children were adoptable, and there is no requirement that all of the children
be adoptable together. The record clearly supports the court’s finding that
the children are adoptable.

¶14           Mother next argues the evidence does not support the court’s
finding that denying the motion to terminate would delay permanency
because two of the three placements had not indicated an interest in
adopting. However, DCS “need not show that it has a specific adoption
plan before terminating a parent’s rights; [DCS] must show that the
children are adoptable.” Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz.
348, 352 (App. 1994). Although only one placement expressed an interest
in adoption, DCS presented evidence that all three children are adoptable.
Id. Because reasonable evidence supports the finding of adoptability, the
court did not err in determining termination would further the plan of
adoption.

¶15            Lastly, Mother argues the court’s order was factually
insufficient. A written termination order must include specific findings of
fact that support termination of parental rights. Ariz. R.P. Juv. Ct.
66(F)(2)(a). At a minimum, “the court must specify at least one factual
finding sufficient to support each . . . conclusion[] of law.” Ruben M. v. Ariz.
Dep’t of Econ. Sec., 230 Ariz. 236, 240, ¶ 22 (App. 2012).

¶16           Here, the court adopted DCS’s proposed findings of fact and
conclusions of law, which repeated verbatim the language in DCS’s motion
for termination, with only a few additional findings and conclusions. “The
primary purpose for requiring a court to make express findings of facts and



                                       5
                           TARA R. v. DCS, et al.
                           Decision of the Court

conclusions of law is to allow the appellate court to determine exactly which
issues were decided and whether the [superior] court correctly applied the
law.” Id. at ¶ 24. Although findings that reference evidence specific to the
record are of greater assistance to this court as it reviews an order of
termination, the court’s finding here that the children are adoptable is
supported by the evidence and is therefore sufficient.

                               CONCLUSION

¶17          We affirm the order terminating Mother’s parental rights.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         6